Mr. Justice Sheldon delivered the opinion of the Court: There are various questions presented upon this record. The more prominent one, and that which has principally been discussed in the argument, is, whether or not the agreement of March 12, 1858, created an easement in favor of or appurtenant to the parcels of lot one, bought by the Schceuemans and Fitzpatrick in 1862, so that the covenants therein attached to and ran with such parcels of lot one without respect to other portions of lot one, or whether such covenants were personal to Brainard and Evans; and if the covenants do not strictly run with said parcels, whether the Schosnemans can in equity enforce the same in their name and compel the construction of a swing-bridge at such point as they may elect at or near the east line of lot one, when the owners of premises upon both sides .of the Healey slough between a point south of the bridge and the river have, by their agreements of release, precluded themselves from suffering or permitting a canal or slip to be there excavated. Without passing upon the question, and assuming, for the present purpose, that the appellees can claim and assert for their own benefit, and in their own names, a right in these covenants, we shall consider only whether the case here made is one for the exercise of the jurisdiction of a court of equity. If the canal or slip north of the right of way were now excavated up to the right of way, so that by the excavation through that there would then be a complete and continuous canal or slip all through from the river to Archer avenue, then, in view of the public inconvenience, there would be a grave question whether the specific performance asked for should be decreed. The effect of a change in the bridge so as to make it a swing-bridge or a draw-bridge, upon the operation of the railroad, as shown by the proof, would be to seriously embarrass its operation there—delay trains and endanger their safety, and from the large number of cars and locomotives daily passing over the bridge, there is reason to believe there would be serious public detriment in this respect. But passing by this consideration as one to influence the exercise of the discretion which here exists against a decree of specific performance, we proceed to another which will determine our decision. The evidence shows that the canal or slip excavated by Brainard and Hough from the river south, does not extend to the right of way of the railroad ; so that if the excavation which appellees have had made south from the right of way should be extended north through the right of way, it would not then reach to the canal or slip on the north, but there would be a space of ground intervening which appellees have no right to intermeddle with. They would have no continuous canal or slip to the river, and theirs would be useless, and the construction of a swing or drawbridge would be of no benefit to them. They not only have no right in this" intervening space of ground, but Brainard and Hough, the owners, have bound themselves, by agreement, that the canal or slip on the north side shall not extend any further south, and have agreed with the railroad company to permit it to put up a permanent bridge as they have. The object of the SAvin.g draw-bridge was to admit the passage of all vessels and shipping from the river that might enter the canal or slip, so as not to interfere with the use or usefulness of said slip or canal, and to keep the bridge out of the way of the business and shipping upon the canal. But as the canal or slip is not continuous through to the river, nor any likelihood appearing that it will be made so, there will not now be, or hereafter, that we can see, any vessels or shipping from the river to pass the site of the bridge; so that a draw-bridge would not subserve the end designed, or any useful purpose so far as now appears. Lex neminem cogit ad vana seu inutilia. Conceding the abstract right of the appellees, it does not follow that a specific performance must be decreed. It is a settled principle that a specific performance of a contract is not to be decreed as a matter of course because a legal contract is shown to exist, but it rests entirely in the discretion of the court upon a view of all the circumstances. Frisby v. Ballance, 4 Scam. 287; McCabe v. Crosier, 69 Ill. 501; Seymour v. Delancey, 6 Johns. Ch. 222. The effect of a specific performance, so far as now seen, would be to impose upon appellants a large burden of expense without any practical benefit to appellees. It resting in sound judicial discretion, it strikes us as a proper exercise of discretion for a court of equity to refuse its interference by way of a decree of specific performance to secure such a result; and that it should leave appellees, for whatever remedy they may have, to their action at law. Entertaining such view, the decree will be reversed, and the cause remanded for further proceedings in conformity with this opinion. Decree reversed. Mr. Justice Walkee : I hold that the complainants have shown grounds for the relief sought, and that the decree of the court below should be affirmed, or at least that compensation should be allowed them.